Citation Nr: 1723533	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-15 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a low back disability, to include lumbar spine degenerative disc disease, as secondary to service-connected bilateral pes planus. 

2. Entitlement to service connection for a left hip disability, to include strain, as secondary to service-connected bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to October 2003. These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

These matters were previously before the Board in January of 2016, wherein the Board's reopened the claim of service connection for a low back disability and then remanded the claims for further development. The development is complete and jurisdiction is now returned to the Board. 


FINDINGS OF FACT

1. The Veteran has been diagnosed with lumbar spine degenerative disc disease and left hip strain.

2. The Veteran's lumbar spine degenerative disc disease and left hip strain are not proximately due to, or aggravated by, his service-connected bilateral pes planus.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability, to include lumbar spine degenerative disc disease, as secondary to the service-connected bilateral pes planus, have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2. The criteria for service connection for a left hip disability, to include strain, as secondary to the service-connected bilateral pes planus, have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Secondary Service Connection 

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury. Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994). There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Id.

In the present claim, the Veteran claims service connection for a low back disability and left hip disability secondary to his service-connected bilateral pes planus. Neither the Veteran nor the record raises these claims on a direct service connection basis, but rather only in connection to his bilateral pes planus. 

II(a). Service-Connection- Lumbar spine degenerative disc disease 

Based on the evidence within the claims file, the Veteran's lumbar spine degenerative disc disease does not qualify for secondary service connection. 

The evidence shows that the Veteran has been diagnosed with lumbar spine degenerative disc disease. Thus, there is evidence of a current disability. However, the Board finds that the preponderance of the evidence is against a finding that the lumbar spine degenerative disc disease is caused or aggravated by the service-connected bilateral pes planus.

The Board acknowledges the Veteran's lay statements, buddy statements and the consistent complaints about his low back in relation to his bilateral foot pain. The Board acknowledges the severity of the Veteran's pes planus, which is in receipt of a 30 percent rating, however, the 2012 VA examiner's opinion, as well as the 2016 VA examiner's opinion both concluded that the Veteran's low back disability was less likely than not caused by the Veteran's service-connected bilateral pes planus. The directives of the Board's January 2016 focused on clarifying the evidence in regard to the Veteran's gait and its effect on the Veteran's back disability.

The Veteran's private podiatrist, Dr. Folsom, in 2008 indicated that the Veteran had an antalgic abducted gait pattern. Dr. Folsom also stated that he did not see a connection between the Veteran's back and foot problems other than if the Veteran started limping or walking abnormally. However, Dr. Folsom did not document a limp or walking abnormally in the record. The Veteran's chiropractor, Dr. Burnett, submitted a report in January 2008 that expressed the Veteran had an altered gait and that his low back pain and foot pain could be reasonably connected as treatment for one, helped both according to the Veteran. The April 2010 VA examiner noted the Veteran's the Veteran's gait as "other" The March 2012 VA examination indicated a normal gait and no excessive pronation of the feet. 

The 2016 VA examiner's opinion reconciled the information by acknowledging the various opinions, but ultimately credited the Veteran's podiatrist as more probative as this is the podiatrist's specialty, and the examiner provided additional medical research that supported the lack of a relationship between the Veteran's lumbar spine degenerative disc disease and his bilateral pes planus. Several of the Veteran's treating physicians, including his primary care doctor in 2008 noted the Veteran's weight gain and the 2016 VA examiner stated that was more likely the cause of the Veteran's low back disability than his bilateral pes planus. 

The Board in acknowledging all the evidence, finds the 2016 VA medical opinion most probative in deciding this claim. The medical examiner reevaluated all the evidence within the claims file and found that Dr. Folsom's opinion most probative to the Veteran's claim as the medical professional was both a podiatrist and familiar with the Veteran's disability picture. The Board agrees. Dr. Folsom gave a more informed opinion as, again, this is his specialty, and he had been treating the Veteran over a period of time for his bilateral pes planus and other foot conditions. 

The Board finds that the Dr. Burnett's opinion that the relief of back pain by the Veteran's treatment of his feet or vice versa is not supported by adequate rationale to draw a conclusion that the Veteran's pes planus was causing or aggravating the Veteran's low back disability. The report notes that the opinion was given without review of any x-rays or MRI of the Veteran's lumbar spine. Therefore, the opinion is based on a disability picture that is not as complete as that of the 2016 VA examiner. No additional rationale was provided by the Veteran or his chiropractor post the Board's remand. 

The 2016 VA examiner provided a medical opinion that weighs against the Veteran's claims. The opinion is competent and probative evidence that is consistent with the VA examination conclusions throughout the claims file. The VA examiner reviewed the claims file, interviewed the Veteran, performed appropriate examinations, and provided a medical opinion supported by well-reasoned rationale and research. Accordingly, the preponderance of the evidence is against a nexus between the Veteran's lumbar spine degenerative disc disease and his bilateral pes planus. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

II(b). Service Connection-Left hip strain

Again, neither the Veteran nor the record raise the issue of left hip strain disability on a direct basis.

Based on the evidence within the claims file, the Veteran's left hip strain does not qualify for secondary service connection. 

The evidence shows that the Veteran has been diagnosed with left hip strain.  Thus, there is evidence of a current disability. However, the Board finds that the preponderance of the evidence is against a finding that the left hip strain is caused or aggravated by the service-connected bilateral pes planus.

The March 2016 VA medical opinion, in addressing whether the Veteran's lumbar spine degenerative disc disease was due to or aggravated by the bilateral pes planus, included the left hip in his conclusion as to whether there was a relationship between the left hip and the bilateral pes planus. Thus, for the same reasons discussed above as to why lumbar spine degenerative disc disease is not caused or aggravated by bilateral pes planus applies to the left hip. Unlike the claim for service connection for the low back disability, there has not been a positive medical opinion of a relationship between the left hip strain and the Veteran's service-connected bilateral pes planus. Thus, there is no competent evidence to weigh against the 2016 VA medical opinion, which opinion is based on a review of the record, examination of the Veteran, and a rationale for the conclusion reached. While the Veteran had alleged a relationship, he is not competent to provide such an opinion, as that requires specialized knowledge. Therefore, the Veteran's claim for secondary service connection for left hip strain is also denied. 

Accordingly, the preponderance of the evidence is against a nexus between the Veteran's left hip strain and his bilateral pes planus. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for a low back disability, to include lumbar spine degenerative disc disease, as secondary to service-connected bilateral pes planus is denied. 

Entitlement to service connection for a left hip disability, to include strain, as secondary to service-connected bilateral pes planus is denied. 



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


